                   Case 2:19-cv-01494-RAJ Document 11 Filed 10/16/19 Page 1 of 3



 1                                                            THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                          UNITED STATES DISTRICT COURT
 7                                       WESTERN DISTRICT OF WASHINGTON
                                                   AT SEATTLE
 8

 9
     JANIS PEDERIS BRIEDIS, JIL LISA                     No. C19-01494 RAJ
10   PETERSON-BRIEDIS, and SAMBODHA,
     INC., a Washington corporation,                     STIPULATED MOTION TO DISMISS
11                                                       PURSUANT TO FED R. CIV. P.
12                         Plaintiffs,                   41(a)(1)(A)(ii)

              v.                                         NOTE ON MOTION CALENDAR: October
13                                                       16, 2019
14   ROBERT J. SCOFIELD aka BE SCOFIELD,
15                         Defendant.
16

17            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), plaintiffs Janis Pederis Briedis, Jil Lisa

18   Peterson-Briedis, Sambodha, Inc. and defendant Be Scofield move the Court to enter an order

19   allowing the plaintiffs to dismiss this action without prejudice. Defendant Scofield filed her

20   Answer on September 25, 2019 and asserted no counterclaims. Dkt. # 10.
21            A proposed order of voluntary dismissal without prejudice accompanies this stipulated
22
     motion.
23
     //
24
     //
25
     //
26
                                       1
      STIPULATED MOTION TO DISMISS ACTION VOLUNTARILY                                   Brennan Legal, PLLC
                                                                                            P.O. Box 1384
      (2:19-cv-1494 RAJ)
                                                                                     144 Railroad Ave. S., Ste. 308
                                                                                        Edmonds, WA 98020
                                                                                           (425) 967-3550
                Case 2:19-cv-01494-RAJ Document 11 Filed 10/16/19 Page 2 of 3



 1           DATED October 16, 2019.

 2                                      BRENNAN LEGAL, PLLC

 3

 4                                      /s/ Thomas M. Brennan
                                        Thomas M. Brennan, WSBA No. 30662
 5                                      144 Railroad Ave. S., Suite 308
                                        Edmonds, WA 98020
 6                                      Phone: (425) 967-3550
                                        Email: tom@brennanlegalpllc.com
 7
                                        Attorney for Plaintiffs Janis Pederis Briedis, Jil
 8                                      Peterson-Briedis, and Sambodha, Inc.

 9
                                        DAVIS WRIGHT TREMAINE LLP
10
                                        /s/ Tim Cunningham
11                                      Tim Cunningham, WSBA No. 50244
12                                      /s/ Ambika K. Doran
                                        Ambika K. Doran, WSBA No. 38237
13                                      920 Fifth Avenue, Suite 3300
                                        Seattle, WA 98104-1510
14                                      Phone: 206-757-8030
                                        Email: timcunningham@dwt.com
15                                      Email: ambikadoran@dwt.com

16                                      Attorneys for Defendant Be Scofield

17

18

19

20

21

22

23

24

25

26
                                      2
     STIPULATED MOTION TO DISMISS ACTION VOLUNTARILY                         Brennan Legal, PLLC
                                                                                 P.O. Box 1384
     (2:19-cv-1494 RAJ)
                                                                          144 Railroad Ave. S., Ste. 308
                                                                             Edmonds, WA 98020
                                                                                (425) 967-3550
                 Case 2:19-cv-01494-RAJ Document 11 Filed 10/16/19 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify that on this date I caused the foregoing document to be electronically
 3
     filed with the Clerk of the Court using the CM/ECF system which sends notification of the filing
 4
     to all counsel of record.
 5
              DATED October 16, 2019.
 6
                                            /s/ Thomas M. Brennan
 7                                          Thomas M. Brennan
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                       3
      STIPULATED MOTION TO DISMISS ACTION VOLUNTARILY                                 Brennan Legal, PLLC
                                                                                          P.O. Box 1384
      (2:19-cv-1494 RAJ)
                                                                                   144 Railroad Ave. S., Ste. 308
                                                                                      Edmonds, WA 98020
                                                                                         (425) 967-3550
